808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther Robert BROWN, Plaintiff-Appellant,v.Phillip TROMPTER, Judge, Juvenile Domestic Relations Court;Patsy Bussey, Clerk, Juvenile Domestic Relations Court;Adrienne Gilliam;  Roanoke City Department of SocialServices;  Susan Dodd, Defendants-Appellees.
No. 86-3717.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1986.Decided Dec. 22, 1986.

Before HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Luther Robert Brown, pro se.
Phillip Trompter;  Patsy Bussey, appellees pro se.
William Michael Hackworth, City Attorney's Office, for appellees Gilliam, Roanoke City Department of Social Services, and Dodd.
PER CURIAM:


1
Luther Robert Brown appeals the denial of Brown's prayer for injunctive relief.  Appellate jurisdiction is grounded in 28 U.S.C. Sec. 1292(a).  For the reasons below, we affirm.


2
Brown filed a 42 U.S.C. Sec. 1983 complaint attempting to challenge constitutionally the child custody procedures and laws of Roanoke, Virginia.  For relief, Brown requested in part an order requiring that the petition for custody be returned to the jurisdiction of Brown's residence, that the case be set for trial, that the child be returned to Brown, and that caseworkers be removed from the child's case.  Additionally, Brown requested declaratory relief.


3
The district court, noting that the proper avenue for relief was a state appeal of the Juvenile and Domestic Relations Court action, declined to enter the requested injunctive orders.  We agree, and conclude that the district court did not err in refusing injunctive relief.  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);  Ganey v. Barefoot, 749 F.2d 1124 (4th Cir.1984).


4
We accordingly affirm the order below.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.